DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an integrated light emitting diode device comprising an LED light source coupled to a base, the base comprising a first arm and a second arm, the first arm and the second arm each comprising trapezoids with hollow portions; springs configured to couple with each of the first arm and the second arm to hold the base in place”, in combination with the rest of the claim.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Claims 3-12 are allowed due to their dependence on claim 1.
Prior art Huang (US 2020/0340651 A1) discloses an integrated LED device with a base, two arms (5, Fig. 1), a controller coupled to a bottom portion of the base (Fig. 7), a switch (32, Fig. 7) coupled to the controller, a controller box (41, Fig. 7) with an aperture.
However, Huang does not disclose that the arms comprise trapezoids with hollow portions and that springs are figured to couple with each of the first arm and the second arm to hold the base in place.
Prior art Erdener (US 2017/0167695 A1) discloses an integrated LED device, with a base (532, Fig. 7) and an LED light source (528, Fig. 10AB) coupled to the base (seen in Fig. 10AB), and a lens holder (518, 516, 512, Fig. 8) coupled to a top portion of the base (seen in Fig. 10AB) and a lens (514, Fig. 7 and 10AB) coupled to the lens holder (seen in Fig. 10AB).
trapezoids with hollow portions and that springs are figured to couple with each of the first arm and the second arm to hold the base in place.
Claims 13 and 20 are allowed for similar reasons as claim 1.
Claims 14-19 are allowed due to their dependence on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875